PER CURIAM HEADING






                                                                                    NO. 12-05-00189-CR
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS
BILLY EDWARD GLOVER,                             §                 APPEAL FROM THE 7TH
APPELLANT
 
V.                                                                         §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH COUNTY, TEXAS
                                                                                                                                                            
MEMORANDUM OPINION
PER CURIAM
            Appellant Billy Edward Glover attempts to appeal an order for extended mental health
commitment signed by the trial court on May 18, 2005.  On June 17, 2005, we notified Appellant
that the order he complains of is not appealable.  See Tex. Code Crim. Proc. Ann. art. 46B.011
(Vernon Pamph. Supp. 2004-05).  We further informed him that the appeal would be dismissed
unless the information received in the appeal was amended on or before June 27, 2005 to show the
jurisdiction of this Court.  
            Appellant has neither responded to our notice nor furnished information showing the
jurisdiction of this Court.  Accordingly, the appeal is dismissed for want of jurisdiction.
 
Opinion delivered June 30, 2005.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
 
(DO NOT PUBLISH)